 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 1 of 8 - Page ID#: 511




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 ALEJANDRO ALANIZ,                                )
                                                  )
        Petitioner,                               )             No. 6:19-CV-08-REW
                                                  )
 v.                                               )
                                                  )
 GREGORY KIZZIAH, Warden,                         )             OPINION & ORDER
                                                  )
        Respondent.                               )

                                       *** *** *** ***

       Alejandro Alaniz is an inmate at the USP McCreary in Pine Knot, Kentucky. Alaniz filed

a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. DE 1. Warden Kizziah

responded (DE 8), and Alaniz filed a reply (DE 10). This matter stands ripe for review.

                                                 I

       In 1997, a jury convicted Alaniz of conspiracy to possess with the intent to distribute

marijuana and distributing marijuana, in violation of 21 U.S.C. §§ 841 and 846. The case involved

aggravated quantities. See United States v. Alejandro Alaniz, No. 4:95-cr-170-2, at E.C.F. No. 475

& 477 (W.D. Mo. 1997). On July 29, 1997, the United States District Court for the Western District

of Missouri sentenced Alaniz to life in prison. See id. at E.C.F. No. 542.

       From 1998 through 2007, BOP officials issued Alaniz 12 incident reports, charging him

with numerous offenses, including assault, using drugs or alcohol, and possessing a dangerous

weapon. As a result of these incidents, various disciplinary hearing officers (DHOs) imposed a

range of sanctions against Alaniz, including the loss of good conduct time (GCT). Alaniz

ultimately lost a total of 448 days of good conduct time in the period. DE 1-2 at 1; DE 8 at 3–4;

DE 8-1 at 3–4. Because Alaniz was serving a life sentence, he was not eligible for credit toward
 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 2 of 8 - Page ID#: 512




service of his sentence for satisfactory behavior, see 18 U.S.C. § 3624(b)(1), and, thus, the loss of

good conduct time did not actually affect his sentence.

       In December 2017, per a § 3582(c)(2) resentencing, the trial court amended its original

judgment and reduced Alaniz’s sentence from life in prison to 384 months. See Alaniz, No. 4:95-

cr-170-2, at E.C.F. No. 775. Given this amendment, the BOP determined that Alaniz was eligible

retroactively for good conduct time credits for each year he served in prison, beginning on July

29, 1997, the date the original sentence was imposed. Therefore, the BOP updated Alaniz’s

sentence computation sheet to reflect that he earned 985 days of good conduct time and is

projected to earn hundreds of additional days of good conduct time as he continues to serve his

sentence, further advancing his projected release date. DE 8-1 at 3. However, the BOP also

deducted the 448 days of good conduct time Alaniz “lost” because of the disciplinary sanctions

imposed during his time in prison to that point. Id. Alaniz’s good conduct time credits have

advanced his projected release date to March 19, 2024.

       Alaniz disagreed with the BOP’s decision to disallow part of his GCT credit, and thus, he

pursued his administrative remedies within the BOP. See DE 8-1 at 435–41. Those efforts,

however, were unsuccessful and, as a result, Alaniz filed this § 2241 petition with this Court.

Alaniz suggests that while he should receive good conduct time credits for each year he spent in

prison since 1997, he should not lose any such time as a result of the disciplinary sanctions entered

against him over the same period. See DE 1. Indeed, Alaniz asks the Court “to order Respondent

to reinstate all good conduct time,” including the time he lost due to the various DHO decisions.

DE 1-1 at 2 (emphasis in original). The U.S. Attorney’s Office, on behalf of Warden Kizziah,

opposes Alaniz’s petition, arguing that it would be illogical and unlawful to give Alaniz the

retroactive benefit of GCT eligibility without the corresponding disallowances of GCT credit

based on unsatisfactory behavior. The Warden contends that the BOP’s calculation hews to its
                                                 2
 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 3 of 8 - Page ID#: 513




applicable program statement, which itself offers a reasonable interpretation for how to deal with

GCT for a once ineligible but later eligible inmate. DE 8.



                                                 II

       Alaniz is not entitled to relief. As an initial matter, the BOP is responsible for calculating

and implementing a federal prisoner’s sentence. See United States v. Wilson, 112 S. Ct. 1351,

1353–55 (1992); Penland v. Holland, No. 6:15-cv-183-DLB, 2016 WL 5334663, at *4 (E.D. Ky.

Sept. 21, 2016). In making this calculation, the Agency determines when the prisoner’s sentence

commenced and whether any credits should be applied to that sentence. See 18 U.S.C. §§ 3585(a)

and 3624(b); see also Foss v. Quintana, No. 5:14-cv-258-DCR, 2014 WL 5157305, at *4–5 (E.D.

Ky. Oct. 14, 2014) (recognizing that the BOP calculates a federal prisoner’s sentence, including

the commencement date and the application of any credits); Padgett v. Hosten, No. 6:07-cv-450-

DCR, 2008 WL 294536, at *3 (E.D. Ky. Jan. 30, 2008) (same).

       Here, because the Western District of Missouri amended its original judgment to reduce

Alaniz’s sentence from life in prison to 384 months, the BOP treated Alaniz’s amended sentence

as commencing on July 29, 1997, the commencement date on the original judgment. DE 8-1 at 3.

That determination is consistent with the BOP’s internal Sentence Computation Manual, Program

Statement 5880.28, as well as decisions by other federal courts. See Blood v. Bledsoe, 648 F.3d

203, 208 (3d Cir. 2011) (discussing Program Statement 5880.28 and explaining that, consistent

with the valid Statement, “[w]hen a federal sentence is vacated without disturbing its underlying

conviction, the BOP . . . treats the post-remand sentence as commencing on the same date as the

original sentence.”).

       After determining that Alaniz’s amended sentence began to run as of July 29, 1997, the date

of original sentencing, the BOP applied 18 U.S.C. § 3624(b)(1), the statute discussing a prisoner’s
                                                 3
 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 4 of 8 - Page ID#: 514




ability to earn credit toward the service of his sentence for satisfactory behavior. The statute

provides that

        a prisoner who is serving a term of imprisonment of more than 1 year other than a
        term of imprisonment for the duration of the prisoner’s life, may receive credit
        toward the service of the prisoner’s sentence of up to 54 days for each year of the
        prisoner’s sentence imposed by the court, subject to determination by the [BOP]
        that, during that year, the prisoner has displayed exemplary compliance with
        institutional disciplinary regulations.

18 U.S.C. § 3624(b)(1). The statue goes on to say that “if [the BOP] determines that, during that

year, the prisoner has not satisfactorily complied with such institutional regulations, the prisoner

shall receive no such credit toward service of the prisoner’s sentence or shall receive such lesser

credit as [the BOP] determines to be appropriate.” Id.

        The BOP applied § 3624(b)(1) and awarded Alaniz GCT credits for each year he spent in

prison since 1997, totaling 985 days and significantly advancing his projected release date. DE 8-

1 at 3. The BOP also disallowed 448 days of good conduct time Alaniz lost (or, more accurately,

failed to earn) because of the disciplinary sanctions imposed. See id. That is a straightforward, fair,

and logical application of § 3624(b)(1), squaring with the Program Statement.

        Alaniz repeatedly claims that the BOP violated the plain language of § 3624(b)(1), as well

as his due process rights. He argues that from 1997 to 2017, he was serving a life sentence, and,

thus, he could not earn (and presumably could not lose) good conduct time credit. DE 1-1 at 1–3.

Indeed, Alaniz says that “a prisoner who is serving . . . LIFE, as Alaniz was, is precluded from

receiving credit toward his sentence,” DE 1 at 4, and then stresses the point by saying, “§ 3624(b)

makes clear that prisoner[s] serving LIFE sentences are NOT eligible for credit towards service of

their sentence.” Id. at 5.

        There are multiple problems with Alaniz’s analysis. First, it ignores the fact that the trial

court amended its original judgment to reduce Alaniz’s sentence from life in prison to 384 months,

                                                  4
 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 5 of 8 - Page ID#: 515




and it ignores the corresponding legal authority validating the BOP’s decision to commence an

amended sentence on the original commencement date. See, e.g., Blood, 648 F.3d at 208. Perhaps

more importantly, Alaniz ignores the fact that the BOP’s recalculation of his sentence worked to

his advantage; after all, once Alaniz’s sentence was amended, BOP awarded him good conduct

time credits for each year he spent in prison back to 1997, totaling 985 days. The BOP did, based

on its adjudications over that span, disallow him 448 days for unsatisfactory behavior. If Alaniz’s

current argument were correct, and he was “precluded from receiving credit toward his sentence”

from 1997 to 2017, DE 1 at 4, he would have to serve much more time in prison. Here, the BOP

properly makes Alaniz take the bitter with the sweet, giving him the benefit of retroactive credit

yet counterbalancing that with the disallowance for adjudicated instances of disqualifying

discipline.

       Alaniz suggests he should have it both ways, that is, that the BOP should grant him good

conduct time credits for each year he spent in prison since 1997 but not also deduct disallowed

credit. There is no legal authority for such a double, or one-sided standard. In fact, when another

federal district court faced a very similar fact pattern and argument, it pointed out that the

“Petitioner has not identified, and the Court is not aware of, any case law, statutes, or regulations

which require that the BOP not similarly subtract all disallowance of [good conduct time] based

on an undisputed disciplinary infraction.” George v. Stone, CV 315-073, 2016 WL 385510, at *3

(S.D. Ga. Jan. 4, 2016). The same is true in this case.

       A case of this type does involve a trip in a time machine. Alaniz had no credit eligibility

for 20 years. Then, suddenly, he no longer faced a life term. To correct matters, the BOP followed

its Program Statement and deemed the new sentence as commencing “the same date as the original

computation.” DE 8-1 at 70 (PS 5880.28, at 1-18). This endeavored to honor § 3585(a), but the

BOP still had to reckon with GCT and § 3624(b). Quite logically, and fairly, the BOP treated
                                                 5
    Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 6 of 8 - Page ID#: 516




Alaniz as if he had been eligible all along. This, it could accurately do, because the BOP’s records

and disciplinary system tracked Alaniz’s year-to-year conduct. Thus, the BOP could determine

which years Alaniz had earned credit and which years it had disallowed credit based on

misconduct. 1

         Although Alaniz cries foul in being held answerable for poor episodes of institutional

compliance, the Court sees leniency in the BOP’s approach.2 After all, the credit statute could be

read as blocking the inmate-favorable retroactive construct altogether. It declares, “Credit that has

not been earned may not later be granted.” § 3624(b)(1). Rather than looking at the actual

chronology, the BOP instead deems the judgment on resentencing to supplant the original

judgment and places the inmate in the same position he would have occupied, relative to GCT

credit, had the ultimate judgment always been in place. This is a reasonable result, comports with

the statutes, and warrants acceptance by the Court.3

         Finally, a few words on Alaniz’s due process angle.

         Alaniz seems to claim that, because he did not have a GCT right at the time of the

disciplinary proceedings in issue, the BOP violated his right to notice that he could receive


1
  The BOP’s regulation on the subject, 28 C.F.R. § 523.20(e), dictates the credit system but notes
that “the amount of good conduct time awarded for the year is also subject to disciplinary
disallowance[.]” Alaniz’s sources for discipline, including a violent assault, contraband
possession, and drug use, can hardly be seen as “exemplary compliance” with BOP disciplinary
regulations, the § 3624(b)(1) metric.
2
  The Court sees no basis for applying the rule of lenity. See Barber v. Thomas, 130 S. Ct. 2499,
2508–09 (2010) (rejecting application of interpretive rule to § 3624(b) due to absence of “‘grievous
ambiguity or uncertainty in the statute’”) (citation omitted). The BOP’s interpretation here
logically and rationally meshes otherwise clear statutes in a fairly unique application. The triggers
for the interpretive rule are not present.
3
  The Court properly extends some deference to the BOP in weighing its Program Statement in
this context. The Statement is not the law but only internal guidance for the BOP. Still, though,
the interpretation is rational and persuasive in assessing proper credit in this unique scenario. See
Blood, 648 F.3d at 208 (extending “some deference” to “permissible construction of statute”);
Reno v. Koray, 115 S. Ct. 2021, 2027 (1995) (giving “some deference” to BOP for permissible
construction of statute as reflected in 5880.28).
                                                 6
    Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 7 of 8 - Page ID#: 517




discipline impacting GCT. This is a sharp play, given the sequence. It is true that Alaniz could not

have received GCT credit under the original life term. However, the BOP, in assessing his alleged

misconduct through the years, made a series of point-in-time adjudications regarding his

compliance with BOP institutional rules. Those adjudications made findings about Alaniz’s

behavior and imposed sanctions triggered by such conduct. The sanctions often included GCT

loss, but always included some companion penalty (or penalties) such as segregation, lost

privileges, and other consequences. Thus, while the GCT issue may have been academic at the

time, the disciplinary process and rights afforded were real and tracked both Wolff v. McDonnell,

94 S. Ct. 2963 (1974), and the BOP’s disciplinary regulations. The Court sees no basis for a notice

complaint in this context; Alaniz had been through the BOP A&O process and had participated in

hearing after hearing where the DHO ultimately took action including GCT disallowance. To treat

the sequence as creating a due process issue would unfairly benefit Alaniz without accounting

properly for his actual, adjudicated misconduct over the period of his incarceration.4




4
  In Alaniz’s reply brief, he refers to this argument as “his original due process claim.” DE 10 at
6. Alaniz then tries to add other another due process argument in reply, claiming for the first time
that prison officials violated his rights under Wolff, 94 S. Ct. 2963 (1974), by not notifying him of
his right to have a staff member or inmate assist him at his disciplinary hearings. DE 10 at 4–6.
The United States Court of Appeals for the Sixth Circuit, however, has made it clear that arguments
made for the first time in a reply brief are not properly before the district court. See, e.g., Tyler v.
Mitchell, 416 F.3d 500, 504 (6th Cir. 2005). Plus, Alaniz cites no legal authority that would allow
him to claim, in one omnibus habeas case, that prison officials violated his due process rights in
connection with at least ten different disciplinary proceedings.
        The Court also must note several things from the record, in this regard. The Warden
appended Alaniz’s full disciplinary proceedings history. That history showed multiple occasions
through the years where Alaniz faced disciplinary proceedings, including ones involving GCT
credit loss, in which the BOP expressly notified Alaniz of his right to staff representation. See DE
8-1, at 291, 294, 299, 302, 303, 309, 312, 314, 318, 368, 410, 327, 329. In some of those, he had
such representation, and in most, he expressly waived. Alaniz does not make a proper claim via
his novel reply theory, but the factual basis for the argument is itself lacking, as this sampling from
the record demonstrates.
                                                   7
 Case: 6:19-cv-00008-REW Doc #: 13 Filed: 12/02/20 Page: 8 of 8 - Page ID#: 518




                                            III

      For the foregoing reasons, the Court DENIES Alaniz’s petition brought under 28 U.S.C. §

2241. A corresponding Judgment follows.

      This the 2nd day of December, 2020.




                                             8
